Title: To Benjamin Franklin from Jonathan Williams, Jr., 12 March 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir
Nantes March. 12. 1782
I have this day sent to the Marquis of Castries a Plan of An Enterprise which if undertaken cannot fail of being very distressing to England, and of high Importance to France & America,— what this Plan is I cannot at present tell you because I have left the Communication entirely to him, & in all probability he will lay it before you; When he does please to let me know, and I will give you further Information relative to the american Advantages of the Undertaking, which I am sure will strike you forcibly.
I am as ever your dutifull & affectionate Kinsman
Jona Williams J
 
Addressed: a monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Etats Unis / a Passy / prés Paris.
Notation: J. Williams, Nantes March 12. 1782.
